United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-4023
                                  ___________

Irving Clay; Irene Smith;                *
Teresa Adams; Joann Williams;            *
Carpenters District Council of           *
Greater St. Louis,                       *
                                         *
              Appellants,                *
                                         *   Appeal from the United States
       v.                                *   District Court for the
                                         *   Eastern District of Missouri.
City of St. Louis; Francis Slay, in his  *
capacity as Mayor of the City of St.     *        [UNPUBLISHED]
Louis; William C. Duffee, in capacity *
as Director of Personnel, City of St.    *
Louis; Audrey R. Jones, Chair of the     *
St. Louis City Board of Election         *
Commissioners; Judy A. Zakibe,           *
Secretary to the St. Louis City Board    *
of Election Commissioners; Yvonne        *
Hunter, Member of the St. Louis City *
Board of Election Commissioners;         *
Kathy A. Surratt-States, Member of       *
the St. Louis City Board of Election     *
Commissioners; Keena M. Carter,          *
Director of Elections for the St. Louis *
City Board of Election Commissioners; *
Jeanne Bergfeld, Director of Elections *
for the St. Louis City Board of Election *
Commissioners,                           *
                                         *
              Appellees.                 *
                                    ___________

                          Submitted: September 26, 2003
                              Filed: October 8, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Plaintiffs appeal the district court’s1 oral “order” requiring City of St. Louis
employees to work at election polls on November 5, 2002. We conclude this appeal
is moot, and thus grant defendants’ motion to dismiss. Also, we deny as moot
plaintiffs’ motion to amend their notice of appeal.

      Accordingly, this appeal is dismissed. See 8th Cir. R. 47A(a).
                     _______________________________




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                          -2-